Upon motion for reargument it is ordered that the last paragraph of the opinion, commencing with the sentence "We do not find reversible errors in other respects," be corrected so as to read:
"The evidence took a wide range. It could have been considerably shortened. We do not find reversible errors except as hereinbefore noted. The opinion will not foreclose consideration by the trial court of questions not expressly decided herein, and the opinion is not intended to disapprove or overrule what was decided in Shattuck v. Shattuck, 118 Minn. 60,136 N.W. 409."
With this correction the motion for reargument is denied. *Page 413